Case 1:19-cv-21949-RNS Document 25 Entered on FLSD Docket 11/20/2019 Page 1 of 1




                             United States District Court
                                       for the
                             Southern District of Florida

  Juliet Constantine, Plaintiff,         )
                                         )
  v.                                     )
                                           Civil Action No. 19-21949-Civ-Scola
                                         )
  Aetna Life Insurance Company,          )
  Defendant.
                                Order Of Dismissal
        The parties have dismissed this case with prejudice in accordance with
  Federal Rule of Civil Procedure 41(a)(1)(A)(ii). (Joint Stip. For Dismissal With
  Prejudice, ECF No. 24). The Court directs the Clerk to close this case. All
  pending motions, if any, are denied as moot.
          Done and ordered in chambers, at Miami, Florida, on November 19,
  2019.
                                              ________________________________
                                              Robert N. Scola, Jr.
                                              United States District Judge
